   Case 16-01178          Doc 173    Filed 04/24/20 Entered 04/24/20 13:42:46                Desc Summons
                                       in an Adversary Page 1 of 2
                                 UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF MASSACHUSETTS


In re    BT Prime Ltd.                                          Related Bankruptcy Case: 15−10745
                                                                Chapter 11
                 Debtor                                         Judge Frank J. Bailey

         BT Prime Ltd.                                          Adversary Proceeding: 16−01178
                 Plaintiff
         vs.
         Currency Mountain Holdings Bermuda, Ltd.
                 Defendant

                              SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to this
summons to the clerk of the bankruptcy court within 30 days after the date of issuance of this summons, except that
the United States and its offices and agencies shall file a motion or answer within 35 days.

ANSWER DUE: 5/26/2020

                    Address of Clerk:
                              U. S. Bankruptcy Court
                              J.W. McCormack Post Office & Court House
                              5 Post Office Square, Suite 1150
                              Boston, MA 02109−3945
At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

                     Name and Address of Plaintiff's Attorney:
                             Charles R. Bennett Jr.
                             Murphy & King, Professional Corporation
                             One Beacon Street
                             Boston, MA 02108

If you make a motion, your time to answer is governed by FRBP 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE
YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT
BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE
COMPLAINT.

Date:4/24/20                                                      Mary P. Sharon
                                                                  Clerk, U.S. Bankruptcy Court
                                                                  By the Court,

                                                                  Noe Calvo
                                                                  Deputy Clerk
                                                                  (617) 748− 5344
   Case 16-01178         Doc 173       Filed 04/24/20 Entered 04/24/20 13:42:46                     Desc Summons
                                         in an Adversary Page 2 of 2
                                                                               Chapter 11
                                                                               Adversary Proceeding: 16−01178
                                                                               Judge Frank J. Bailey
                                            CERTIFICATE OF SERVICE

I, ___________________________________(name), certify that service of this summons and a copy of the
complaint was made :__________________(date) by:




    Mail service: Regular, first class United States mail, postage fully pre−paid, addressed to:



    Personal Service: By leaving the process with defendant or with an officer or agent of defendant at:



    Residence Service: By leaving the process with the following adult at:



     Certified Mail Service on an Insured Depository Institution: By sending the process by certified mail addressed
to the following officer of the defendant at:



    Publication: The defendant was served as follows: [Describe briefly]



    State Law: The defendant was served pursuant to the laws of the State of________________ as follows:
[Describe briefly]




If service was made by personal service, by residence service, or pursuant to state law, I further certify that I am,
and at all times during the service of process was, not less than 18 years of age and not a party to the matter
concerning which service of process was made.



                      Under penalty of perjury, I declare that the foregoing is true and correct.




            ______________                                                 ________________________________
                 Date                                                                  Signature
